Citation Nr: 1643758	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  11-08 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a head disability.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from January 1967 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Regional Office (RO) in Cleveland, Ohio.

The question of whether new and material evidence has been received to reopen a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In October 2012, the Veteran did not appear at a hearing before the Board.  Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

The Board previously considered this appeal in July 2014, and remanded these issues for further development.  After the development was completed, the case returned to the Board for further appellate review.


FINDINGS OF FACT

1.  A June 2009 Board decision that denied service connection for a low back disability was not appealed and the decision became final.

2.  New and material evidence has not been received since the June 2009 Board decision is not material and does not raise a reasonable possibility of substantiating the issue of entitlement to service connection for a low back disability.

3.  A September 1971 rating decision that denied service connection for a neck disability was not appealed and the decision became final.

4.  A June 1984 rating decision that denied service connection for a head disability and denied reopening a claim for a neck disability was not appealed and the decision became final.

5.  The Veteran's request to reopen his claim for service connection for a head/neck injury in July 1993 was abandoned.

6.  A July 2004 rating decision that denied reopening claims for a head/neck injury was not appealed and became final.

7.  Evidence associated with the claims file since the July 2004 rating decision is not material and does not raise a reasonable possibility of substantiating the issue of entitlement to service connection for a head or neck disability.


CONCLUSIONS OF LAW

1.  The June 2009 Board decision that denied the Veteran's claim of entitlement to service connection for a low back disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1101, 20.1103 (2016).

2.  In the absence of new and material evidence, the criteria to reopen service connection for a low back disability have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The July 2004 rating decision that denied the Veteran's claim to reopen claims of entitlement to service connection for a head disability and a neck disability is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

4.  In the absence of new and material evidence, the criteria to reopen service connection for a head disability have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  In the absence of new and material evidence, the criteria to reopen service connection for a neck disability has not been met.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Claims to Reopen Service Connection, Laws and Regulations

Generally, a claim that has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a claim of service connection.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Claim to Reopen Service Connection for a Low Back Disability

The Veteran originally filed a claim for entitlement to service connection for a low back disability in May 1970.  VA denied the claim in a September 1971 rating decision on the grounds that there was no evidence that the Veteran's disability was related to service.  The Veteran did not file a Notice of Disagreement or submit new and material evidence within one year of the September 1971 rating decision, and that decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.  

Since the September 1971 rating decision, the Veteran attempted to reopen his claim in January 1973.  The RO notified the Veteran in February 1973 that his claim was considered a "duplicate" claim because no new evidence was received to support his entitlement.  The Veteran attempted to reopen his claim again in March 1984.  The RO issued a rating decision in June 1984 that denied the claim, noting that new and material evidence had not been presented and the Veteran was notified of the decision and of his appellate rights.  Following this rating decision, the Veteran did not appeal, and the June 1984 decision became final.  The Veteran again attempted to reopen his claim in March 2004 and in a July 2004 decision, the RO again noted that there was no new and material evidence.  The Veteran timely appealed the July 2004 decision, but the Board affirmed this denial in a June 2009 decision.  The Veteran did not appeal this Board decision to the Court within 120 days from the date the decision was mailed and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In October 2010, a claim to reopen the issue of entitlement to service connection for a low back disability was received.  Evidence of record received since the June 2009 Board decision includes the Veteran's VA treatment records.  The Veteran also submitted a statement in December 2014, in which he claimed that his medical records prove the validity of this claim.  The Board finds that the Veteran is sincere in his belief that he was injured in service, but the record still does not contain evidence of a relationship between the claimed low back disability and the injury he incurred during service.  The evidence received since the June 2009 Board decision is "new" in that it was not of record at that time.  However, none of the new evidence is material, as it does not provide evidence connecting the Veteran's currently diagnosed low back disability to military service.  Accordingly, this evidence is not relevant to the claim on appeal and thus is not sufficient to warrant a reopening of the Veteran's claim for a low back disability.  38 C.F.R. § 3.159(c)(1).

Based on the foregoing, the evidence received since the June 2009 Board decision is not material and does not raise the possibility of reasonably substantiating the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. at 118.  As new and material evidence to reopen the finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not for application and the claim is denied.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Claims to Reopen Service Connection for Head and Neck Disabilities

The Veteran originally filed a claim for entitlement to service connection for a neck disability in May 1970.  The RO initially denied this claim in a September 1971 rating decision on the grounds that there was no evidence that the Veteran's disability was related to service.  The Veteran did not file a Notice of Disagreement or submit new and material evidence within one year of the September 1971 rating decision, and that decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.  

The Veteran originally filed a claim for entitlement to service connection for a head disability, secondary to low back and neck disabilities, in January 1973.  The RO notified the Veteran in February 1973 that his claim to reopen service connection for a low back disability was denied on the grounds that there was no evidence to support this entitlement, but did not address the specific claim for a head disability.  In March 1984, the Veteran again claimed service connection for a head disability.  The RO specifically denied this claim in a June 1984 rating decision on the grounds that there was no evidence that the Veteran's disability was related to service.  The Veteran did not file a Notice of Disagreement or submit new and material evidence within one year of the June 1984 rating decision, and that decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103.  

The Board notes that the June 1984 rating decision also denied the Veteran's claim to reopen service connection for a neck disability on the grounds that there was no new and material evidence submitted.  The June 1984 rating decision denied the claim on the basis that there was no medical evidence of record that showed a relationship between the Veteran's head disability and military service.  The relevant evidence of record at the time of the June 1984 rating decision consisted of the Veteran's service treatment records, an August 1971 VA medical examination report, and private medical records dated in December 1983 and April 1984.

The Veteran attempted to reopen his service connection claim for a neck disability in July 1993.  The RO advised the Veteran in October 1993 that in order "to reopen your claim, you must submit medical treatment for your service-connected right foot condition."  His July 1993 claim did request his claim for his right foot, low back and neck be reopened.  Generally speaking, however, service-connected disabilities are not "reopened" rather the claims are simply for an increased rating.  See 38 C.F.R. § 3.156.  Thus, the October 1993 letter is unclear.  To the extent to which the October 1993 letter suggested that the Veteran need to submit evidence to reopen his neck claim and the Veteran did not do so the claim could be deemed abandoned.  38 C.F.R. § 3.158.  In this case, however, even if the July 1993 claim cannot be deemed abandoned and it is no longer a pending claim as the Veteran again attempted to reopen his claims for service connection for a head and neck disability in March 2004.  In a July 2004 rating decision, the RO noted that there was no new and material evidence submitted and denied these claims.  The Veteran did not appeal this decision and it became final.  Munro v. Shinseki, 616 F.3d 1293, 1298-1300 (2010)(noting that even if a formal or informal claim is not addressed, a subsequent denial of the identical claim is an "implicit denial" of the earlier claim).

Evidence of record received since the July 2004 rating decision includes the Veteran's service personnel records, private medical records dated from September 2000 to December 2005, VA medical records dated from March 2003 to May 2014, as well as an October 2004 and December 2014 statement from the Veteran.  All of the evidence received since the September 1971 and June 1984 rating decisions is "new" in that it was not of record at the time of the respective decisions.  However, none of the new evidence is material because it does not provide medical evidence connecting the Veteran's currently diagnosed head or neck disabilities to military service.

While the Veteran's service personnel records are new, they do not mention any head or neck disabilities or the incidents in which the Veteran claims he injured his head and neck.  38 C.F.R. § 3.156(c).  

As for the other new evidence, none of the other new VA or private treatment records relate the Veteran's current head or neck disabilities to service.  While a VA treatment records from June 2003 includes an etiological statements pertaining to the Veteran's head and neck disabilities, it related the disabilities to a post service injury due to a recent fight at a club, not military service.  Accordingly, they are not relevant to the claim on appeal and thus are not sufficient by themselves to warrant a reopening of the Veteran's claims.  The Veteran also submitted a statement in December 2014, in which he claimed that his medical records prove the validity of his claims.  The Board finds that the Veteran is sincere in his belief that he was injured in service, but the record still does not contain evidence of a relationship between the claimed head and neck disabilities and the injuries he incurred during service.  As such, there is no material evidence that connects the Veteran's currently diagnosed head or neck disabilities to military service.  Accordingly, the evidence received since the July 2004 rating decision does not raise a reasonable possibility of substantiating the Veteran's claims.

Based on the foregoing, the evidence received since the July 2004 rating decision is not material and does not raise the possibility of reasonably substantiating the claims were the claims to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. at 118.  As new and material evidence to reopen the finally disallowed claims has not been submitted, the benefit of the doubt doctrine is not for application and the claims are denied.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Duties to Notify and Assist

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the VA Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Such a letter was sent to the Veteran in December 2009 and January 2010, thus meeting the requirements of notice as related to Kent.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in December 2009 and January 2010, prior to the initial adjudication of the service connection claims to reopen that are on appeal.  The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the December 2009 and January 2010 letters, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, the evidence of record contains the Veteran's service treatment records, post-service private and VA medical records, and lay statements.  There is no indication of relevant, outstanding records that would support the claims.  38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c)(1)-(3).  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

To the extent that the Veteran was not provided with notice of some of the information required by the VCAA, to include pursuant to Kent, prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective and (2) how the lack of notice and evidence was prejudicial or affected the essential fairness of the adjudication.  Id; see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

Actual knowledge of the evidence needed to establish service connection (i.e. the existence of a disability and a connection between service and the disability) has been demonstrated as the Veteran received the information in VCAA letters and in statements of the case, and has submitted lay statements in support of his appeal.  It has also been explained to the Veteran by VA that the evidence necessary to reopen his claims is evidence that shows a relationship between his current disabilities and service.  Thus, no showing of prejudice has been made in this case.

The Veteran was not provided an examination in conjunction with his petitions to reopen claims for service connection for a low back, head, and neck disability.  However, VA is not required to provide examinations for a petition to reopen a previously denied claim unless it is first reopened.  38 C.F.R. § 3.159 (c).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available, outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in July 2014.  The Board instructed the AOJ to request previously identified medical evidence and then readjudicate the claims on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a low back disability has not been submitted.

New and material evidence to reopen a claim of entitlement to service connection for a head disability has not been submitted.

New and material evidence to reopen a claim of entitlement to service connection for a neck disability has not been submitted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


